EXHIBIT 10.19(b)

FIRST AMENDMENT TO GUARANTY

This First Amendment to Guaranty (“this Amendment”), dated as of September 6,
2007, by and between ORLEANS HOMEBUILDERS, INC, a Delaware corporation
(“Guarantor”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent for each of the
Lenders that are a party to the Loan Agreement referred to below (“Agent”).

BACKGROUND:


A.            GUARANTOR EXECUTED AND DELIVERED TO AGENT A GUARANTY DATED AS OF
JANUARY 24, 2006 (THE “GUARANTY”), WITH RESPECT TO THE OBLIGATIONS OF GREENWOOD
FINANCIAL, INC., A DELAWARE CORPORATION, AND OTHER BORROWERS PURSUANT TO A
CERTAIN AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT DATED AS OF JANUARY
24, 2006 BY AND AMONG GREENWOOD FINANCIAL, INC. AND SUCH OTHER BORROWERS, AGENT
AND THE LENDERS IDENTIFIED THEREIN (AS FROM TIME TO TIME AMENDED, THE “FACILITY
AGREEMENT”).  ALL CAPITALIZED TERMS USED BUT NOT SPECIFICALLY DEFINED IN THIS
AMENDMENT HAVE THE MEANINGS ASCRIBED TO THEM IN THE GUARANTY OR FACILITY
AGREEMENT.


B.            GUARANTOR AN AGENT DESIRE TO AMEND THE GUARANTY IN THE MANNER SET
FORTH BELOW, IN ORDER TO CLARIFY THE OBLIGATIONS AND LIABILITIES OF GUARANTOR
THEREUNDER.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1.             GUARANTOR AND AGENT AGREE THAT THE TERM “OBLIGATIONS”, AS USED IN
THE GUARANTY, INCLUDES ALL INDEBTEDNESS AND, WITHOUT LIMITATION, THE LIABILITIES
AND OBLIGATIONS UNDER EACH SWAP CONTRACT OF A BORROWER THAT HAS HERETOFORE
ENTERED INTO, OR HEREAFTER ENTERS INTO, A SWAP CONTRACT AND ELECTS, PURSUANT TO
SECTION 2.14 OF THE FACILITY AGREEMENT, THAT AMOUNTS OWED BY SUCH BORROWER UNDER
SUCH SWAP CONTRACT SHALL BE INDEBTEDNESS.  GUARANTOR WAIVES ALL NOTICES THAT ANY
BORROWER HAS ENTERED INTO A SWAP CONTRACT OR THAT ANY BORROWER HAS MADE THE
ELECTION PROVIDED IN SECTION 2.14 OF THE FACILITY AGREEMENT.


2.             EXCEPT AS SPECIFICALLY MODIFIED HEREBY, THE GUARANTY CONTINUES IN
FULL FORCE AND EFFECT, IN ACCORDANCE WITH ITS TERMS.


3.             GUARANTOR HEREBY (I) RATIFIES AND AFFIRMS ITS OBLIGATIONS AND
LIABILITIES UNDER THE GUARANTY AND (II) REPRESENTS TO, AND AGREES WITH, AGENT
THAT GUARANTOR HAS NO DEFENSE, SET-OFF OR COUNTERCLAIM TO OR AGAINST ANY OF SUCH
LIABILITIES OR OBLIGATIONS.

4.             This Amendment may be executed in counterpart.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have hereunto set their respective hands
and seals the day and year first above written.

ORLEANS HOMEBUILDERS, INC.

 

 

 

 

 

 

 

By:

GARRY P. HERDLER

 

 

 

Garry P. Herdler, Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

JEFFREY D. WALLACE

 

 

 

Jeffrey D. Wallace, Sr. Vice President

 

2


--------------------------------------------------------------------------------